                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                    CRIMINAL ACTION
   AMERICA

   VERSUS                                              No.: 15-200

   MARTHA QUINONES                                     SECTION: “J” (5)




                               ORDER & REASONS

      Before the Court is a Motion to Reduce Sentence (Rec. Doc. 381) filed by

Defendant, Martha Quinones (“Defendant”), and an opposition (Rec. Doc. 383) filed

by the Government. Having considered the motions and legal memoranda, the record,

and the applicable law, the Court finds that the motion should be DENIED.

                                   DISCUSSION

      On July 7, 2016, Defendant plead guilty to Count 1 of a superseding

indictment, which included a mandatory minimum sentence of ten years’

imprisonment. (Rec. Docs. 169-71). On October 13, 2016, the Court sentenced

Defendant to 120 months’ imprisonment, the mandatory minimum sentence. (Rec.

Doc. 218). On November 18, 2019, Defendant filed the present motion for a sentence

reduction. Specifically, Defendant’s motion requests that the Government file a Rule

35(b) motion on her behalf. (Rec. Doc. 381).

      Rule 35 of the Federal Rules of Criminal Procedure allows the Government to

petition the Court to impose a sentence below the mandatory minimum if the

defendant has rendered substantial assistance to the Government in the
investigation or prosecution of another individual. Fed. R. Crim. P. 35. Defendant

asserts in her motion that she provided substantial assistance to the Government,

and thus is entitled to have a Rule 35(b) motion filed on her behalf.

      Defendant’s argument is flawed, however, because “the government is under

no obligation to file a Rule 35(b) [motion], despite whatever substantial assistance

the defendant might give.” United States v. Grant, 493 F.3d 464, 467 (5th. Cir. 2007)

(citation omitted). Furthermore, the Government’s refusal to file a Rule 35(b) motion

is unreviewable “unless that refusal is based on an unconstitutional motive such as

race or religion, or the government has bargained away its discretion.” Id. (citations

and quotations omitted).

      Here, Defendant has alleged no unconstitutional motive, and the plea

agreement entered into by the Government and Defendant states “[t]he United States

may, but shall not be required to, make a motion or provide a letter to the Court

requesting the Court to impose a sentence below the sentence contemplated by the

sentencing guidelines or to request the Court to impose any sentence within the

statutory maximum term of imprisonment and fine allowed by law.” (Rec. Doc. 169

at 4). Thus, the language of the plea agreement makes clear that the Government has

not bargained away its Rule 35(b) discretion. Because Defendant cannot show the

Government’s failure to file a Rule35(b) motion was “based on an unconstitutional

motive or was a breach of an explicit promise,” the Court must deny Defendant’s

Motion to Reduce Sentence. Grant, 493 F. 3d at 467.




                                          2
      The sole remaining question is whether Defendant’s motion, although not

styled as such, should be characterized as a Section 2255 Motion to Vacate. See

Hernandez v. Thaler, 630 F.3d 420, 426-27 (5th. Cir. 2011) (holding that it is the

substance of a pro se pleading, not the label attached to it, that determines the true

nature of the filing). Characterizing a pro se Defendant’s motion as a Section 2255

motion can carry severe consequences, as any subsequent 2255 motion would be

subject to the restrictions on successive habeas petitions. See Castro v. United States,

540 U.S. 375, 383 (2003). Because of the aforementioned harsh consequences, a

district court wishing to recharacterize a defendant’s motion as a Section 2255 habeas

petition must warn the defendant of its intention to treat the motion as such and

provide the defendant an opportunity to withdraw or amend the filing. Id.

      In the present case, the Court finds it is not appropriate to reclassify

Defendant’s motion as a Section 2255 motion. Defendant is not asking the Court to

“vacate, set aside, or correct [her] sentence.” 28 U.S.C. § 2255(a). Rather, Defendant

is merely asking “the United States Attorney’s Office to petition the Court for a

sentence reduction.” (Rec. Doc. 381 at 2). Although Defendant’s request is not

actionable for the reasons stated above, neither is Defendant’s request properly

characterized as an initial Section 2255 motion. See U.S. v. Grant, No. C-oo-114(1),

2007 WL 3283682 at *1 (S.D. Tex. Nov. 6. 2007) (denying Defendant’s motion to

reduce sentence without treating said motion as a Section 2255 habeas petition).

Thus, there is no need for Plaintiff to amend or withdraw her motion.




                                           3
                               CONCLUSION

     Accordingly,

     IT IS HEREBY ORDERED that Defendant’s Motion to Reduce Sentence

(Rec. Doc. 381) is DENIED.

     New Orleans, Louisiana, this 28th day of January, 2020.




                                    CARL J. BARBIER
                                    UNITED STATES DISTRICT JUDGE




                                       4
